Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 03/07/2022 and claims 1, 4, 6-10,13,15-18 and 21-25 are now in condition for allowance.
3.	As Applicant pointed out on pages 9-11 of the response, art of record, Bilal, Bain, or Rip Tutorial, does not teach and/or fairly suggest a process for:
“preloading an application and to train the hybrid network model to acquire a model used for application prediction, wherein the hybrid network model based on a fully connected relation between an output layer of a recurrent-neural-network submodel and an output layer of a fully connected network submodel and collecting historical sample usage information of a terminal during a preset period, the historical sample usage information comprising a sequence associated with historical usage timing of at least two applications of the terminal, and historical status feature information of the terminal corresponding to a time point of launching each of the at least two applications; and inputting the sequence associated with the historical usage timing of the at least two applications to the recurrent-neural-network submodel, and inputting the historical status feature information to the fully connected network submodel, wherein the hybrid network model is generated according to a usage rule of applications of the terminal corresponding to historical status feature information and is used for the model, wherein at least one target application to be launched is predicted according to an output result of the model used 
Thus all pending claims 1, 4, 6-10, 13,15-18 and 21-25 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193